1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     JORGE MELENDEZ
6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     JORGE MELENDEZ,                                                No. 2:18-CV-01833-EFB
13

14
                            Plaintiff,
15                                                                  STIPULATION AND [proposed]
                                                                    ORDER FOR EXTENSION OF
16
                                                                    TIME TO FILE PLAINTIFF’S
17          v.                                                      MOTION FOR SUMMARY
                                                                    JUDGMENT
18   NANCY BERRYHILL, Deputy Commissioner,
19
     of SOCIAL SECURITY,

20                     Defendant.
     _______________________________________/
21

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
24
     for summary judgment is extended to February 11, 2019.
25
            This is a first extension, though after the initial due date, based on plaintiff’s counsel having
26
     several other briefs due.
27

28



                                               [Pleading Title] - 1
1    Dated:     January 23, 2019                                  /s/ Jesse S. Kaplan
                                                                  JESSE S. KAPLAN
2
                                                                  Attorney for Plaintiff
3

4
                                                                  McGREGOR SCOTT
5
                                                                  United States Attorney
6                                                                 DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
7                                                                 Social Security Administration
8

9    Dated: January 24, 2019                                        /s/ per e-mail authorization
10                                                                MICHAEL K. MARRIOTT
11                                                                Special Assistant U.S. Attorney
                                                                  Attorney for Defendant
12

13

14
                                                   ORDER
15

16

17            For good cause shown on the basis of this stipulation, the requested extension of

18   plaintiff’s time to file a motion for summary judgment brief is extended to February 11, 2019.
19
              SO ORDERED.
20

21

22
     Dated: January 25, 2019.                              ______________________________
                                                                 EDMUND F. BRENNAN
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28



                                              [Pleading Title] - 2
